ALLOWABILITY NOTICE

Reasons for Allowance
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claims 1 or 16. Specifically, claims 1 and 16 require a counterweight support beam connected to the rotating bed, wherein the counterweight support frame forms an outer beam member of the counterweight support beam; and, a counterweight support beam movement device connected between the counterweight support beam and the rotating bed such that outer beam member can be moved forward towards the front portion of the rotating bed and rearward beyond the rearmost fixed portion of the rotating bed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654           

/SANG K KIM/           Primary Examiner, Art Unit 3654